TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00476-CV


Rick Perry, in his Official Capacity as Governor of the State of Texas; and Henry
Cuellar, in his Official Capacity as Secretary of State for the State of Texas, Appellants

v.


Martha Cotera, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN 101660, HONORABLE PAUL DAVIS, JUDGE PRESIDING 



PER CURIAM

	After examining the record, we dismiss the appeal for want of jurisdiction.  Tex.
R. App. P. 42.3(a).

Before Chief Justice Aboussie, Justices Kidd and Yeakel
Dismissed for Want of Jurisdiction
Filed:   August 31, 2001
Do Not Publish